       Case 2:19-cv-01951-GMN-EJY Document 81 Filed 02/17/21 Page 1 of 3



 1   CHRISTINA MUNDY-MAMER, ESQ.
     Nevada Bar No. 13181
 2   RENEE M. FINCH, ESQ.
     Nevada Bar No. 13118
     RYAN A. LOOSVELT, ESQ.
 3   Nevada Bar No. 8550
     MESSNER REEVES LLP
 4   8945 W. Russell Road, Suite 300
     Las Vegas, Nevada 89148
 5   Telephone: (702) 363-5100
     Facsimile: (702) 363-5101
     E-mail: cmamer@messner.com
 6           rfinch@messner.com
             rloosvelt@messner.com
 7
     Attorneys for Defendants,
 8   Anderson Financial Services, LLC,
     Andrew “Toby” Mathis, Clint Coons,
     and Michael Bowman
 9

10                                UNITED STATES DISTRICT COURT

11                         DISTRICT OF NEVADA, SOUTHERN DIVISION

12
      KATELYN WHITTEMORE, an individual,
                                                     Case No. 2:19-cv-01951-GMN-EJY
13                         Plaintiff,
14    vs.                                        STIPULATION AND ORDER
                                                 EXTENDING TIME TO RESPOND TO
15    ANDREW “TOBY” MATHIS, an individual, PLAINTIFF’S SECOND AMENDED
      CLINT COONS, an individual, MICHAEL COMPLAINT
16    BOWMAN, an individual, RAYMOND
      “KENNER” FRENCH, an individual, VAST
      HOLDINGS GROUP, LLC, doing business as a
17    Nevada limited-liability company; ANDERSON
      FINANCIAL SERVICES, LLC, doing business
18    as a foreign Washington limited-liability
      company; VAST SOLUTIONS GROUP, INC., a
19    Nevada Corporation, VAST FINANCIAL
      SOLUTIONS, INC., a Nevada Domestic
      Corporation; GRAPHENE ADVISORS LLC, A
20    Nevada Limited Liability Company, VAST
      SOLUTIONS GROUP, LLC, a Washington
21    Limited Liability Company; and Anderson
      Investment Consultants, LLC; DOES 1-100,
22    inclusive,

                           Defendants.
23

24
                                            {04649446 / 1}

25                                         Page 1 of 4
                         DEFENDANT ANDERSON FINANCIAL SERVICES, LLC'S ___
26

27
       Case 2:19-cv-01951-GMN-EJY Document 81 Filed 02/17/21 Page 2 of 3



 1
            Plaintiff, Kaitlyn Whittemore and Defendants, Anderson Financial Services, LLC, Andrew
 2   “Toby” Mathis, Clint Coons, and Michael Bowman, by and through counsel of record, hereby
 3   stipulate and agree that Defendants Anderson Financial Services, LLC, Andrew “Toby” Mathis,

 4   Clint Coons, and Michael Bowman will be granted an extension until March 9, 2021 to file and

     serve a response to Plaintiff’s Second Amended Complaint [ECF 45].
 5
            This request is made in good faith and not for the purpose of delay.
 6
     DATED: February 16, 2021.
 7
                                                           MESSNER REEVES LLP
 8
                                                           BY: /S/ CHRISTINA MUNDY-MAMER
 9
                                                           CHRISTINA MUNDY-MAMER, ESQ.
10                                                         Nevada Bar No. 13181
                                                           RENEE M. FINCH, ESQ.
                                                           Nevada Bar No. 13118
11                                                         8945 W. Russell Road, Suite 300
                                                           Las Vegas, Nevada 8914
12                                                         Attorneys for Defendants,
                                                           Anderson Financial Services, LLC,
13                                                         Andrew “Toby” Mathis, Clint Coons,
                                                           and Michael Bowman
14

15
     ///
16
     ///
17

18   ///

19   ///
20
     ///
21
     ///
22

23   ///

24
                                                  {04649446 / 1}

25                                         Page 2 of 4
                         DEFENDANT ANDERSON FINANCIAL SERVICES, LLC'S ___
26

27
       Case 2:19-cv-01951-GMN-EJY Document 81 Filed 02/17/21 Page 3 of 3



 1
                                                    MULLINS & TRENCHAK
 2
                                                    BY: /S/ PHILIP J. TRENCHAK
                                                    PHILIP J. TRENCHAK, ESQ.
 3                                                  VICTORIA MULLINS, ESQ.
                                                    1614 S. MARYLAND PARKWAY
 4                                                  LAS VEGAS, NV 89104
                                                    Attorneys for Plaintiff
 5
                                                    And
 6
                                                    HKM EMPLOYMENT ATTORNEYS, LLP
 7
                                                    JENNY FOLEY, ESQ.
                                                    MARTA D. KURSHUMOVA, ESQ.
 8                                                  1785 EAST SAHARA, SUITE 300
                                                    LAS VEGAS, NEVADA 89104
 9                                                  Attorneys for Plaintiff

10

11   IT IS SO ORDERED:

12

13   ___________________________________
     UNITED STATES MAGISTRATE JUDGE
14

15   DATED: February 17, 2021

16

17

18

19

20

21

22

23

24
                                           {04649446 / 1}

25                                      Page 3 of 4
                      DEFENDANT ANDERSON FINANCIAL SERVICES, LLC'S ___
26

27
